DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 and 22-53 are currently being examined.  Claim 21 has been canceled.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elazary et al (US Patent No. 9,120,622). 
With respect to independent Claim 45, Elazary et al teaches all of the limitations of independent Claim 45 as follows:
A robotic shuttle system, comprising:
a rack system including one or more racks configured to store one or more items;	(See Col. 1, Lines 19-27, Figs. 1, 12); Ref. Numerals 110(rack system), 120(shelves), 130(bins)
a shuttle configured to move along the racks in the rack system;	(See Col. 3, Lines 18-22; Col. 4, Lines 3-19; Col. 4, Lines 36-54; Figs. 1, 2, 7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the shuttle includes a robot arm configured to move the items between the racks and the shuttle;	(See Col. 3, Lines 18-22; Col. 4, Lines 3-19; Col. 4, Lines 36-54; Col. 5, Lines 37- Figs. 1, 2, 7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the shuttle has a base;  (See Col. 3, Lines 23-25; Fig. 3; Ref. Numeral 220(base)
wherein the base defines a platform cavity;	(See Col. 3, Lines 23-26; Fig. 3; Ref. Numeral 220(base); "Cavity" created between the batteries(330)
wherein the shuttle includes a lift mechanism configured to vertically move a rack container platform;  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the lift mechanism is configured to move the rack container platform in a vertical direction between a raised position, a neutral position, and a lowered position;  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 
wherein the rack container platform is positioned above the base when in the raised position;  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the rack container platform is positioned below the base when in the lowered position;	(See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the platform cavity is sized to receive the rack container platform;  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the rack container platform is positioned within the platform cavity when in the neutral position; (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform) and
wherein the rack container platform is configured to move through the platform cavity when moving between the raised position and the lowered position.  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)

 Claim 46, which depends from independent claim 45, Elazary et al teaches all of the limitations of Claim 45, which are incorporated herein by reference.   With respect to Claim 46, Elazary et al discloses as follows:
The robotic shuttle system of claim 45, wherein:
 the lift mechanism includes a scissor linkage assembly coupled between the rack container platform and the base; (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)  and
the lift mechanism includes one or more actuator motors coupled to the scissor linkage assembly to raise and lower the rack container platform.  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)

With respect to Claim 47, which depends from independent claim 45, Elazary et al teaches all of the limitations of Claim 45, which are incorporated herein by reference.   With respect to Claim 47, Elazary et al discloses as follows:
The robotic shuttle system of claim 45, wherein the rack container platform has an extendable conveyor configured to extend to an extended position in the racks.	(See Col. 6, Lines 11-24; Ref. Numerals 240(EoAT), "retractable extension"(extendable conveyor)

With respect to independent Claim 48, Elazary et al teaches all of the limitations of independent Claim 48 as follows:
A method, comprising:
moving a shuttle on a floor,	(See Col. 3, Lines 18-22; Col. 4, Lines 3-19; Col. 4, Lines 36-54; Figs. 1, 2, 7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the shuttle includes a robot arm;	(See Col. 3, Lines 18-22; Col. 4, Lines 3-19; Col. 4, Lines 36-54; Col. 5, Lines 37- Figs. 1, 2, 7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
entering a rack system that includes one or more racks configured to store one or more items at a storage location with the shuttle,  (See Col. 1, Lines 19-27; Col. 6, Line 51-Col. 7, Line 11; Figs. 1, 5, 7, 12); Ref. Numerals 110(rack system), 120(shelves), 130(bins), 210(robotic shuttle), 730(items)
wherein the rack system includes a shuttle frame;	(See Col. 1, Lines 19-27; Col. 6, Line 51-Col. 7, Line 11; Figs. 1, 5, 7, 12); Ref. Numerals 110(rack system), 120(shelves), 130(bins), 210(robotic shuttle), 730(items)
moving the shuttle along the shuttle frame within the rack system to the storage location;  (See Col. 1, Lines 19-27; Col. 6, Line 51-Col. 7, Line 11; Figs. 1, 5, 7, 12); Ref. Numerals 110(rack system), 120(shelves), 130(bins), 210(robotic shuttle), 730(items)
conveying the items between the storage location and the shuttle with the robot arm;	  (See Col. 1, Lines 19-27; Col. 6, Line 51-Col. 7, Line 11; Figs. 1, 5, 7, 12); Ref. Numerals 110(rack system), 120(shelves), 130(bins), 210(robotic shuttle), 710(robot arm), 730(items), 760(storage location)
wherein the shuttle includes a lift mechanism configured to vertically move a rack container platform;  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
wherein the shuttle has a base;  (See Col. 3, Lines 23-25; Fig. 3; Ref. Numeral 220(base)
wherein the base defines a platform cavity;	(See Col. 3, Lines 23-26; Fig. 3; Ref. Numeral 220(base); "Cavity" created between the batteries(330)
raising the rack container platform with the lift mechanism to a raised position;  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)
lowering the rack container platform with the lift mechanism to a lowered position; (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)  and
moving the rack container platform through the platform cavity when moving between the raised position and the lowered position.  (See Col. 3, Lines 20-22; Col. 3, Line 61-Col. 4, Line 23; Col. 6, Lines 11-24; Figs. 2-7; Ref. Numerals 210(robotic shuttle), 230(lift mechanism), 240(EoAT), "platform"(rack container platform)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al, in view of Beer (US Patent Application Publication No. 2018/0057263). 
With respect to Claim 49, which depends from independent claim 48, 
The method of claim 48, wherein said moving the shuttle along the shuttle frame includes moving the shuttle in a vertical direction.  	(See Par. 0128; Figs. 4; Ref. Numerals 28(elevator), 29(elevator platform), 32,32'(vertical movement)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Elazary et al with the teachings of Beer to have the shuttle move along the shuttle frame including moving the shuttle in a vertical direction in order to reach items at higher locations without requiring a separate lifting unit.  A person with skill in the art would be motivated to incorporate the teachings of Beer because they are a known work in the same field of endeavor (ie, moving a shuttle along a shuttle frame in a vertical direction) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 50, which ultimately depends from independent claim 48,  Elezary et al teaches all of the limitations of Claim 48, and Beer and Elazary et al together teach all of the limitations of Claim 49, which are incorporated herein by reference.   With respect to Claim 50, Beer discloses as follows:
The method of claim 49, wherein said moving the shuttle in the vertical direction includes moving the shuttle along an elevator rail that extends in the vertical direction. (See Par. 0128; Figs. 4; Ref. Numerals 28(elevator), 29(elevator platform), 32,32'(vertical movement)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Beer and Elazary et al with the further teachings of Beer to move the shuttle along an elevator rail that extends in the vertical direction in order to reach items at higher locations without requiring a separate lifting unit.

With respect to Claim 51, which ultimately depends from independent claim 48,  Elezary et al teaches all of the limitations of Claim 48, and Beer and Elazary et al together teach all of the limitations of Claim 49, which are incorporated herein by reference.   With respect to Claim 51, Beer discloses as follows:
The method of claim 49, wherein said moving the shuttle in the vertical direction includes moving the shuttle with an elevator platform of an elevator.  (See Par. 0128; Figs. 4; Ref. Numerals 28(elevator), 29(elevator platform), 32,32'(vertical movement)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Beer and Elazary et al with the further teachings of Beer to move the shuttle with an elevator platform of an elevator in order to maintain the shuttle in a horizontal position as it is going in a vertical direction.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al, in view of Bastian, II et al (US Patent Application Publication No. 2014/0257555). 
With respect to Claim 52, which depends from independent claim 48, Elazary et al  teaches all of the limitations of Claim 48, which are incorporated herein by reference.  With respect to Claim 52, Beer discloses:
The method of claim 48, wherein said moving the shuttle along the shuttle frame includes turning the shuttle in a horizontal direction by turning one or more wheels of the shuttle in one or more turn shoulders of the shuttle frame.	(See Pars. 0059, 0082; Figs. 15, 37; Ref. Numerals 102(shuttle), 504(wheel assemblies), 1502(horizontal track)


With respect to Claim 53, which depends from independent claim 48,  Elezary et al teaches all of the limitations of Claim 48, which are incorporated herein by reference.   With respect to Claim 53, Beer discloses as follows:
The method of claim 48, further comprising: buffering the shuttle on a mezzanine in the rack system.  (See Pars. 0065; Figs. 26, 28-33; Ref. Numerals 102(shuttle), 2604(buffer level)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Elazary et al with the further teachings of Beer to buffer the shuttle on a mezzanine in the rack system in order to move the shuttle out of an active pathway while waiting for a new assignment.  A person with skill in the art would be motivated to incorporate the teachings of Beer because they are a known work in the same field of endeavor (ie, buffering a shuttle on a mezzanine in the rack system) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-20 and 22-44 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 6, 2021